Mobley, Justice.
1. The exception is to a judgment sustaining general and special demurrers to plaintiff’s petition seeking money damages for and temporary and permanent injunction against alleged continuing trespasses by defendants upon land alleged to be owned by plaintiff. The petition adequately describes the land. By special and general demurrers defendants seek to require plaintiff to allege a legal description of the exact portion of the land upon which it is alleged that the trespasses are being committed. Upon plaintiff’s failure to amend to give such a description, the trial court dismissed the petition.
2. Where, as here, in an action seeking to enjoin continuing trespasses upon land plaintiff alleges that he is the owner of a certain adequately described tract of land upon which defendants are trespassing, the petition is not subject to special or general demurrers because of plaintiff’s failure to further allege an adequate description of the exact portion of the land trespassed upon, such description of the exact portion being unnecessary for the reason that the court may enter judgment enjoining defendants from trespassing upon the entire described tract, which judgment can be enforced without a description of the particular portion being trespassed upon. *489Buffington v. Carter, 199 Ga. 811 (2) (35 SE2d 440); Miller v. Stewart, 202 Ga. 127 (1) (42 SE2d 445); Turner v. Boyd, 212 Ga. 191, 192 (1) (91 SE2d 502); Moss v. Thomson Co., 212 Ga. 184, 185 (1) (91 SE2d 485).
Submitted October 8, 1962
Decided November 8, 1962
Rehearing denied December 3, 1962.
J. Robert Cooper, Wheeler, Robinson & Thompson, for plaintiff in error.
Oliver .& Bostick, John H. Smith, R. Wilson Smith, Jr. contra.
3. The court erred in sustaining the special and general demurrers and dismissing plaintiff’s petition.

Judgment reversed.


All the Justices concur.